Citation Nr: 1805047	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  06-16 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma
 

THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected Parkinson's Disease. 

2.  Entitlement to an effective date before June 18, 2008, for the award of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) from August 1, 2009.

4.  Entitlement to an effective date prior to June 18, 2008, for the award of educational assistance pursuant to Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2017 the Board remanded the issues on appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues are REMANDED to the AOJ.


REMAND

The Veteran asserts that he is entitled to service connection for IBS, secondary to his service-connected Parkinson's disease, and SMC, as well as earlier effective dates for TDIU and educational assistance. The Board finds all claims must be remanded prior to adjudication. 

Concerning the Veteran's IBS, in an October 2017 brief, the Veteran's lawyer cited an Internet article suggesting that IBS may be related to Parkinson's Disease. Prior VA examinations addressed a possible causal connection between the Veteran's IBS and his service-connected posttraumatic stress disorder (PTSD), but did not respond to a possible nexus to Parkinson's Disease. Thus, a remand is warranted for an addendum medical opinion. 

Concerning the Veteran's claim for SMC, an additional examination is in order prior to adjudication. Following the Board's March 2017 remand, the Veteran received an examination to determine whether or not he was housebound. However, the Veteran has not received all the examinations necessary to determine if he is eligible for any of the other categories of SMC, most specifically aid and attendance-the examination contained a few sporadic details concerning the Veteran's need for aid and attendance but did not contain a thorough discussion. Accordingly, additional examinations are warranted.

Lastly, after the RO has complied with the remand instructions concerning the Veteran's claims for IBS and SMC, the RO must re-adjudicate the Veteran's claim for an effective date prior to June 18, 2008 for TDIU and educational assistance.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's IBS, and whether it is more or less likely (50 percent probability or greater) that the Veteran's IBS is related to or caused by his Parkinson's disease. 

***The examiner is particularly asked to address the articles submitted by the Veteran tending to suggest an association between Parkinson's disease and IBS.

2. Schedule the Veteran for an examination to determine whether or not the Veteran is in need of aid and attendance, now and as of June 8, 2008, April 3, 2009; and August 1, 2009, and any other manifestations of SMC for which the Veteran might be eligible.

3. After completing the remand instructions in paragraphs one and two, the RO is asked to re-adjudicate the Veteran's claim for an effective date earlier than June 18, 2008, for the award of TDIU.

4. After completing the remand instructions in paragraphs one and two, the RO is asked to re-adjudicate the Veteran's claim for an effective date earlier than June 18, 2008, for the award of educational assistance.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


